IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICKY DEWAYNE FRAZIER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2745

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Jeffrey E. Lewis, Regional Conflict Counsel, and Wesley G. Nicholls, II, Assistant
Regional Conflict Counsel, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed belated

appeals from the judgments and sentences rendered June 2, 2015, in Escambia County

Circuit Court case numbers 2014-CF-004011-A, 2014-CF-004012-A, 2014-CF-
004013-A, 2014-CF-004014-A, 2014-CF-004015-A, 2014-CF-004017-A, 2014-CF-

004019-A, 2014-CF-004020-A, 2014-CF-004022-A, 2014-CF-004024-A, 2014-CF-

004026-A, 2014-CF-004028-A, 2014-CF-004029-A, and 2014-CF-004451-A. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk

of the circuit court for treatment as the notices of appeal. If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                                           2